Exhibit 3.1 ARTICLES OF INCORPORATION OF Home Treasure Finders, Inc. The undersigned, who if a natural person, is more than eighteenyears of age, hereby establishes a corporation pursuant to the Statutes ofColorado and adopts the following Articles of Incorporation: FIRST:The name of the corporation is Home Treasure Finders, Inc SECOND:The corporation shall have perpetual existence. THIRD:(a)Purposes.The nature, objects and purposes of thebusiness to be transacted shall be to transact all lawful business for whichcorporations may be incorporated pursuant to the Colorado Business CorporationAct. (b)Powers.In furtherance of the foregoing purposes, thecorporation shall have and may exercise all of the rights, powers andprivileges now or thereafter conferred upon corporations organized under thelaws of Colorado.In addition, it may do everything necessary, suitable orproper for the accomplishment of any of its corporation purposes. FOURTH: (a)The aggregate number of shares which the corporationshall have authority to issue is 100,000,000 shares of common stock having nopar value per share.The shares of this class of common stock shall haveunlimited voting rights and shall constitute the sole voting group of thecorporation, except to the extent any additional voting group or groups mayhereafter be established in accordance with the Colorado Business CorporationAct. (b)The corporation may also issue up to 25,000,000 sharesof non-voting preferred stock having no par value.The preferred stock of thecorporation shall be issued in one or more series as may be determined fromtime to time by the Board of Directors.In establishing a series, the Boardof Directors shall give to it a distinctive designation so as to distinguishit from the shares of all other series and classes, shall fix the number ofshares in such series, and the preferences, rights and restrictions thereof. All shares in a series shall be alike.Each series may vary in the followingrespects:(1) the rate of the dividend; (2) the price at the terms andconditions on which shares shall be redeemed; (3) the amount payable uponshares in the event of involuntary liquidation; (4) the amount payable uponshares in the event of voluntary liquidation; (5) sinking fund provisions forthe redemption of shares; (6) the terms and conditions on which shares may beconverted if the shares of any series are issued with the privilege of conversion; and (7) voting powers. (c)Each shareholder of record shall have one vote for eachshare of stock standing in his name on the books of the corporation andentitled to vote.Cumulative voting shall not be permitted in the election ofdirectors or otherwise. (d)At all meetings of shareholders, a majority of theshares of a voting group entitled to vote at such meeting, represented inperson or by proxy, shall constitute a quorum of that voting group. (e)Shareholders of the corporation shall not havepreemptive rights to subscribe for any additional unissued or treasury sharesof stock or for other securities of any class, or for rights, warrants or options to purchase stock, or for scrip, or for securities of any kindconvertible into stock or carrying stock purchase warrants or privileges. Exhibit 3.1 Page 1 FIFTH:The number of directors of the corporation shall be fixed bythe bylaws.Three directors shall constitute the initial board of directors. The names and addresses of the initial directors are as follows: Corey Wiegand 440 Himalaya Ave. Broomfield, CO 80020 Kevin Byrne 440 Himalaya Ave. Broomfield, CO 80020 SIXTH:The address of the initial registered office of thecorporation is 440 Himalaya Ave., Broomfield, CO 80220.Thename of its initial registered agent at such address is Corey Wiegand. The corporation may conduct part or all of its business in any other part of Colorado, of the United States or of the world.It may hold, purchase, mortgage, lease and convey real and personal property in any of such places. SEVENTH:The address of the initial principal office of the corporation is 440 Himalaya Ave., Broomfield, CO 80020. EIGHTH:The following provisions are inserted for the management ofthe business and for the conduct of the affairs of the corporation, and thesame are in furtherance of and not in limitation or exclusion of the powersconferred by law. (a)Conflicting Interest Transactions.As used in thisparagraph, "conflicting interest transaction" means any of the following:(i)a loan or other assistance by the corporation to a director of the corporationor to an entity in which a director of the corporation is a director orofficer or has a financial interest; (ii) a guaranty by the corporation of anobligation of a director of the corporation or of an obligation of an entityin which a director of the corporation is a director or officer or has afinancial interest; or (iii) a contract or transaction between the corporationand a director of the corporation or between the corporation and an entity inwhich a director of the corporation is a director or officer or has a financial interest.No conflicting interest transaction shall be void orvoidable, be enjoined, be set aside or give rise to an award of damages orother sanctions in a proceeding by a shareholder or by or in the right of thecorporation, solely because the conflicting interest transaction involves adirector of the corporation or an entity in which a director of thecorporation is a director or officer or has a financial interest, or solely because the director is present at or participates in the meeting of thecorporation's board of directors or of the committee of the board of directorswhich authorizes, approves or ratifies a conflicting interest transaction, orsolely because the director's vote is counted for such purpose if:(A) thematerial facts as to the director's relationship or interest and as to theconflicting interest transaction are disclosed or are known to the board ofdirectors or the committee, and the board of directors or committee in goodfaith authorizes, approves or ratifies the conflicting interest transaction bythe affirmative vote of a majority of the disinterested directors, even thoughthe disinterested directors are less than a quorum; or (B) the material factsas to the director's relationship or interest and as to the conflictinginterest transaction are disclosed or are known to the shareholders entitledto vote thereon, and the conflicting interest transaction is specificallyauthorized, approved or ratified in good faith by a vote of the shareholders;or (C) a conflicting interest transaction is fair as to the corporation as ofthe time it is authorized, approved or ratified by the board of directors, acommittee thereof or the shareholders.Common or interested directors may becounted in determining the presence of a quorum at a meeting of the board ofdirectors or of a committee which authorizes, approves or ratifies theconflicting interest transaction. Exhibit 3.1 Page 2 (b)Loans and Guaranties for the Benefit of Directors.Neither the board of directors nor any committee thereof shall authorize aloan by the corporation to a director of the corporation or to an entity inwhich a director of the corporation is a director or officer or has afinancial interest, or a guaranty by the corporation of an obligation of adirector of the corporation or of an obligation of an entity in which adirector of the corporation is a director or officer or has a financialinterest, until at least ten days after written notice of the proposedauthorization of the loan or guaranty has been given to the shareholders whowould be entitled to vote thereon if the issue of the loan or guaranty weresubmitted to a vote of the shareholders.The requirements of this paragraph(b) are in addition to, and not in substitution for, the provisions ofparagraph (a) of Article EIGHTH. (c)Indemnification.The corporation shall indemnify, tothe maximum extent permitted by law, any person who is or was a director,officer, agent, fiduciary or employee of the corporation against any claim,liability or expense arising against or incurred by such person made party toa proceeding because he is or was a director, officer, agent, fiduciary oremployee of the corporation or because he is or was serving another entity asa director, officer, partner, trustee, employee, fiduciary or agent at thecorporation's request.The corporation shall further have the authority tothe maximum extent permitted by law to purchase and maintain insuranceproviding such indemnification. (d)Limitation on Director's Liability.No director ofthis corporation shall have any personal liability for monetary damages to thecorporation or its shareholders for breach of his fiduciary duty as adirector, except that this provision shall not eliminate or limit the personalliability of a director to the corporation or its shareholders for monetarydamages for:(i) any breach of the director's duty of loyalty to thecorporation or its shareholders; (ii) acts or omissions not in good faith orwhich involve intentional misconduct or a knowing violation of law; (iii)voting for or assenting to a distribution in violation of Colorado RevisedStatutes Section 7-106-401 or these Articles of Incorporation if it isestablished that the director did not perform his duties in compliance withColorado Revised Statutes Section 7-108-401, provided that the personalliability of a director in this circumstance shall be limited to the amount ofthe distribution which exceeds what could have been distributed withoutviolation of Colorado Revised Statutes Section 7-106-401 or these Articles ofIncorporation; or (iv) any transaction from which the director directly orindirectly derives an improper personal benefit.Nothing contained hereinwill be construed to deprive any director of his right to all defensesordinarily available to a director nor will anything herein be construed todeprive any director of any right he may have for contribution from any otherdirector or other person. (e)Negation of Equitable Interests in Shares or Rights. Unless a person is recognized as a shareholder through procedures establishedby the corporation pursuant to Colorado Revised Statutes Section 7-107-204 orany similar law, the corporation shall be entitled to treat the registeredholder of any shares of the corporation as the owner thereof for all purposespermitted by the Colorado Business Corporation Act including withoutlimitation all rights deriving from such shares, and the corporation shall notbe bound to recognize any equitable or other claim to or interest in suchshares or rights deriving from such shares on the part of any other person,including without limitation a purchaser, assignee or transferee of suchshares, unless and until such other person becomes the registered holder ofsuch shares or is recognized as such, whether or not the corporation shallhave either actual or constructive notice of the claimed interest of suchother person.By way of example and not of limitation, until such otherperson has become the registered holder of such shares or is recognizedpursuant to Colorado Revised Statutes Section 7-107-204 or any similarapplicable law, he shall not be entitled:(i) to receive notice of themeetings of the shareholders; (ii) to vote at such meetings; (iii) to examinea list of the shareholders; (iv) to be paid dividends or other distributionspayable to shareholders; or (v) to own, enjoy and exercise any other rightsderiving from such shares against the corporation.Nothing contained hereinwill be construed to deprive any beneficial shareholder, as defined inColorado Revised Statutes Section 7-113-101(1), of any right he may havepursuant to Article 113 of the Colorado Business Corporation Act or anysubsequent law. Exhibit 3.1 Page 3 NINTH:The name and address of the incorporator is: Corey Wiegand 440 Himalaya Ave., Broomfield, CO 80020 DATED the 27th day of July, 2008. /s/ Corey Wiegand Corey Wiegand, Incorporator Corey Wiegand hereby consents to the appointment as the initialregistered agent for the corporation. /s/ Corey Wiegand Corey Wiegand Initial Registered Agent Exhibit 3.1 Page 4
